Citation Nr: 1102136	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-07 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  Although the Veteran initially requested a 
Board hearing when he perfected a timely appeal in March 2009, he 
subsequently withdrew this request later that same month.  See 
38 C.F.R. § 20.704 (2010).


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, evaluated as 70 
percent disabling effective August 31, 2007, for bilateral 
hearing loss, evaluated as 20 percent disabling effective 
August 31, 2007, for diabetes mellitus, evaluated as 20 percent 
disabling effective March 3, 2009, for tinnitus, evaluated as 
10 percent disabling effective February 26, 2008, and for post-
operative shrapnel wound of the left flank, evaluated as zero 
percent disabling effective December 10, 1986; the Veteran's 
combined disability evaluation for compensation is 80 percent 
effective August 31, 2007.

2.  The competent evidence shows that the Veteran's service-
connected disabilities render him incapable of securing and 
maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In this 
decision, the Board grants entitlement to a TDIU, which 
constitutes a complete grant of the Veteran's claim.  Therefore, 
no discussion of VA's duty to notify or assist is necessary.

The Veteran contends that his service-connected disabilities, 
alone or in combination, prevent him from securing and 
maintaining substantially gainful employment.  He specifically 
contends that he was forced to quit his job as a bus driver in 
May or June 2008 because he could no longer stand the stress due 
to his service-connected PTSD.  He also contends that his 
service-connected PTSD has kept him from obtaining other 
employment since he quit his job as a bus driver in May or June 
2008.

As noted, service connection is in effect for PTSD, evaluated as 
70 percent disabling effective August 31, 2007, for bilateral 
hearing loss, evaluated as 20 percent disabling effective 
August 31, 2007, for diabetes mellitus, evaluated as 20 percent 
disabling effective March 3, 2009, for tinnitus, evaluated as 
10 percent disabling effective February 26, 2008, and for post-
operative shrapnel wound of the left flank, evaluated as zero 
percent disabling effective December 10, 1986.  The Veteran's 
combined disability evaluation for compensation is 80 percent 
effective August 31, 2007.  See 38 C.F.R. § 4.25 (2010).

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable 
to secure or follow a substantially gainful occupation due solely 
to impairment resulting from his service-connected disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total 
disability rating may be assigned where the schedular rating is 
less than total when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion but not to 
his age or the impairment caused by any non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a 
Veteran is unemployable by reason of his or her service-connected 
disabilities, but they fail to meet the percentage standards set 
forth in § 4.16(a), TDIU claims should be submitted to the 
Director, C&P Service, for extraschedular consideration.  
38 C.F.R. § 4.16(b).  The Board is precluded from assigning a 
TDIU rating on an extraschedular basis in the first instance.  
Instead, the Board must refer any claim that meets the criteria 
for referral for consideration of entitlement to TDIU on an 
extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations governing 
total disability ratings, is synonymous with an inability to 
secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the 
Veteran's service-connected disability or disabilities preclude 
him from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to earn 
a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).  In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's service-connected disability or 
disabilities do not prevent him from performing work that would 
produce sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither 
his nonservice-connected disabilities nor his age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
Court has held that the central inquiry in determining whether a 
Veteran is entitled to a TDIU is whether service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
The test of individual unemployability is whether the Veteran, as 
a result of his service-connected disabilities alone, is unable 
to secure or follow any form of substantially gainful occupation 
which is consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court determined 
that the threshold factor for extraschedular consideration is a 
finding by the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  See also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual 
pt. III, subpart iv, ch. 6, sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  If 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms" 
(including marked interference with employment and frequent 
periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, C&P Service, for completion of the 
third step-a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

The Board finds that the evidence supports granting the Veteran's 
TDIU claim.  When he filed his TDIU claim in February 2008, the 
Veteran contended that his service-connected PTSD prevented him 
from securing or maintaining substantially gainful employment.  
The Veteran noted that his service-connected PTSD had affected 
his full-time employment and he had last worked full time in 
January 2001.  He also reported that he had worked as a janitor 
from 2001 to 2005 for 24 hours a week and as a bus driver from 
2005 to 2008 for 11 hours a week.  Although the Veteran stated 
that he still was employed as a bus driver, he also stated that 
he had problems with people he did not know, his condition was 
worsening, and it was very difficult for him to continue working.  
In statements on his May 2008 notice of disagreement, the Veteran 
reported that he would have to quit his job in May 2008 because 
he found it hard to deal with students and he was having 
difficulty getting in and out of the buses that he drove.  The 
Board notes that the Veteran's current combined disability 
evaluation for compensation is 80 percent.  There also is one 
single service-connected disability ratable at 40 percent or more 
(in this case, PTSD).  Accordingly, the Veteran is entitled to a 
TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  

Information obtained from the Veteran's former employer dated in 
April 2008 indicates that, at that time, he still was employed 
full-time as a bus driver.  He had been employed since July 2001, 
drove a full bus route 5 days a week, and was considered a full-
time employee.  

The Board notes that, on VA outpatient treatment in December 
2008, the Veteran complained that, 2 days earlier, he had become 
confused and weak while driving a bus.  This "spell" had lasted 
for about 1 hour.  Adults who were with the Veteran told him that 
he kept falling asleep.  He denied any previous episodes or any 
seizure-like activity and reported that he felt well now.  
Neurological examination showed he was oriented fully with no 
focal deficits and ambulated without assistance.  The assessment 
included transient confusion.  The VA examiner noted that the 
Veteran's transient confusion sounded most consistent with blood 
sugar derangement or rule-out seizure.  In a February 2009 
addendum to this outpatient treatment report, the VA examiner 
stated that the Veteran's "episode" in December had not been a 
seizure.  The Veteran's electroencephalogram (EEG) had been 
normal.  This examiner concluded that it most likely had been a 
transient ischemic attack or mini-stroke.  This examiner also 
stated that the Veteran was cleared to return to work and could 
drive without restrictions.

On VA outpatient mental health treatment in December 2008, the 
Veteran's VA treating psychiatrist stated that the Veteran 
"should be considered 100% disabled as he has not been able to 
work since June 2008."  This VA examiner stated that the Veteran 
had been unable to work since June 2008 because of: (1) anger 
triggered by work but related to his memories of active service 
in Vietnam; (2) a lack of energy due to depression related to his 
service-connected PTSD; (3) problems with people speaking a 
foreign language because it reminded him of the Vietnamese; (4) a 
need for sleep during the day because he did not sleep well at 
night; (5) intrusive thoughts and feelings about Vietnam while at 
work; (6) an inability to go in crowded places due to his 
service-connected PTSD which hampered his work; and (7) he was 
easily startled and then reacted by striking out at others.  The 
assessment was PTSD from combat in Vietnam.  

In a May 2009 letter, the Veteran's VA treating psychiatrist 
stated that he had seen the Veteran on a monthly basis since 
August 2007 for PTSD from combat stressors.  The Veteran had 
reported experiencing nightmares, flashbacks, and intrusive 
thoughts and feelings.  The Veteran's anger was intense and he 
got in to rages when he heard "a foreign tongue or sees an[] 
oriental person."  He also had problems falling asleep and was 
on alert constantly.  This VA examiner stated that the Veteran 
had been unable to work since May 2008.  He opined that it was at 
least as likely as not that the Veteran was unable to obtain and 
maintain substantially gainful employment due to the severity of 
his PTSD alone since June 2008.  The Veteran's anger made 
relating to others very problematic.  He could not concentrate 
well and focus on work tasks.  He also could not relate to his 
work supervisors due to his mistrust and anger.  He further could 
not go in to crowded places.  The VA examiner stated that the 
Veteran's symptoms were due directly to his service-connected 
PTSD "and make work impossible at this time."  

On VA outpatient treatment with the Veteran's treating 
psychiatrist in August 2010, a copy of which was received by the 
Board in October 2010 with a waiver of RO consideration in the 
first instance, the Veteran reported that he continued to be 
disabled.  He also reported that his temper was too sharp to be 
employed.  He could not concentrate and had little energy due to 
his service-connected PTSD.  He last had been able to work a 40-
hour week 3 years earlier.  The Veteran's VA treating 
psychiatrist concluded that the Veteran's service-connected PTSD 
"alone would give him total disability."  The assessment 
included PTSD.

The competent evidence shows that, although the Veteran was 
employed full-time as recently as May or June 2008, more recent 
evidence (including the Veteran's VA outpatient treatment records 
and several opinions from his VA treating psychiatrist) clearly 
indicates that he is unable to secure and maintain substantially 
gainful employment solely as a result of his service-connected 
PTSD.  The Board notes in this regard that, although the Veteran 
was medically cleared to return to work in February 2009, this 
clearance appears to refer to the episode of transient confusion 
which he had experienced in December 2008 and not to his service-
connected PTSD.  Given the foregoing, and because the schedular 
criteria for a TDIU have been met, the Board finds that the 
Veteran's TDIU claim is granted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


